This was an original bill in equity commenced before the Code, and governed by the old rules of practice. *Page 130 
It was referred to the clerk to take an account of the matters in controversy and report. The clerk reported a balance against the defendant of $168. The defendant filed exceptions, some of which were sustained, and it was referred again under instructions. The second report found the balance in favor of the defendant some $800. And no exceptions were filed by the plaintiffs. The usual course in such cases is to confirm the report and decree accordingly. The case was, however, set down for hearing upon the bill, answer, proofs, reports, accounts, exceptions, etc. taken in the cause, and the Court declares that there is nothing due either way to either party; and after declaring the rights of the parties, and how their business shall be conducted in the future, directs that each party shall pay half the cost. And from this the defendant appeals.
The question is, whether his Honor had the power to find and declare the facts and decide the law, or was he obliged to adopt the facts reported by the clerk, and to confirm his report in the absence of exceptions?
Under the former equity practice the Chancellor finds the facts and declares the law. "For the working out of details" he might refer to the master, or submit issues to a jury. But this was not to conclude, but toaid him. And the whole case was still under his control, with the little or much aid thus afforded by the report. Daniel's Ch. Pr.
We see no error in his Honor's finding of the facts or in his conclusions of law.
There is no error.
PER CURIAM.                                 Decree affirmed. *Page 131